Citation Nr: 1138776	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for residuals of cerebral artery stroke, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a neurological disability of the left upper extremity.

4.  Entitlement to service connection for a neurological disability of the right upper extremity.

5.  Entitlement to service connection for a neurological disability of the left lower extremity.

6.  Entitlement to service connection for a neurological disability of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1964 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The issues have been rephrased as listed on the title page to better reflect the claims on appeal.

The issues of entitlement to service connection for a neurological disability of the right upper extremity, a neurological disability of the left lower extremity, and a neurological disability of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is aggravated by the Veteran's service-connected type II diabetes mellitus.

2.  Residuals of cerebral artery stroke are aggravated by the Veteran's service-connected type II diabetes mellitus.

3.  There is no current neurological disability of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for service connection for residuals of cerebral artery stroke have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for service connection for a neurological disability of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues of entitlement to service connection for hypertension and residuals of cerebral artery stroke, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With respect to the issue of entitlement to service connection for a neurological disability of the left upper extremity, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners performed all required tests and provided requested opinions.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; service connection may also be established for the degree of aggravation of a nonservice connected condition by a service connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran contends that his current hypertension was caused or is aggravated by his service-connected type II diabetes mellitus.

Private treatment records reflect that the Veteran was diagnosed with hypertension as early as October 1996.  An October 1998 private treatment record was the first to note an assessment of diabetes mellitus.

The Veteran underwent a VA diabetes mellitus examination in June 2006, which also included examination of his genitourinary system, heart, hypertension, and peripheral nerves.  On that occasion, he stated that he was giving blood in January 1996 when he was noted to have sustained severe hypertension, and he alleged that this problem with hypertension led up to his first stroke in September 1996.  The examiner diagnosed the Veteran with hypertension in good control, and opined that this hypertension was at least as likely as not likely related to type II diabetes mellitus.

At a VA hypertension examination in February 2010, the Veteran was again diagnosed with hypertension.

At a VA neurological disorders examination in February 2010, the examiner opined that it is more likely than not that the Veteran's hypertension was aggravated by his diabetes mellitus.

At a fee-basis VA examination by QTC Medical Services in July 2011, the examiner diagnosed the Veteran with essential hypertension.  In an addendum, the examiner opined that this hypertension was not permanently aggravated by the Veteran's diabetes mellitus, noting that "it is very difficult to elaborate and is mere speculation."

After resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for hypertension, as secondary to his service-connected type II diabetes mellitus.  The July 2011 examiner did not provide a sufficient explanation for his negative opinion.  Accordingly, based on aggravation by a service-connected disability, service connection for hypertension is warranted.

Residuals of Cerebral Artery Stroke

The Veteran contends that his current residuals of cerebral artery stroke were caused or are aggravated by his service-connected type II diabetes mellitus.

Private treatment records reflect that the Veteran suffered from a cerebral artery stroke in October 1996 and again in July 2004.  An October 1998 private treatment record was the first to note an assessment of diabetes mellitus.

At a VA brain and spinal cord examination in May 2006, the Veteran was diagnosed with status post middle cerebral artery distribution infarction with right hemiparesis and language disturbance.

The Veteran underwent a VA diabetes mellitus examination in June 2006, which also included examination of his genitourinary system, heart, hypertension, and peripheral nerves.  On that occasion, he was diagnosed with status post middle cerebral artery stroke with residuals.

In an undated statement, a private physician (Dr. BHV) stated that it was common to see patients have an increased risk of heart attack and stroke in the five to ten years preceding the diagnosis of diabetes, because diabetes, hypertension, and dyslipidemia are prominent parts of a syndrome called Metabolic Syndrome.  Thus, the physician opined that it is most likely that both the diabetes and stroke were complications of the same illness.

At a VA neurological disorders examination in February 2010, the Veteran was diagnosed with residuals of his left middle cerebral artery stroke including the tendency to fall on the right side.  The examiner opined that it is more likely than not that the Veteran's stroke was aggravated by his diabetes mellitus.  The examiner noted he could not answer a question as to whether or not the Veteran would have had smaller residuals if he did not have diabetes; however, the examiner did say that as long as the Veteran has diabetes mellitus, he is more prone to have strokes than somebody with the same degree of hypertension and without diabetes mellitus.

At a fee-basis VA examination by QTC Medical Services in July 2011, the examiner diagnosed the Veteran as status post stroke with no residual.  In an addendum, the examiner opined that this stroke was not permanently aggravated by the Veteran's diabetes mellitus, noting that "it is mere speculation and no substantial documentation."

After resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for residuals of cerebral artery stroke, as secondary to his service-connected type II diabetes mellitus.  The July 2011 examiner did not provide a sufficient explanation for his negative opinion.  Accordingly, based on aggravation by a service-connected disability, service connection for residuals of cerebral artery stroke is warranted.

Neurological Disability of Left Upper Extremity

The Veteran contends that he currently has a neurological disability of the left upper extremity, and that such was caused or is aggravated by his service-connected type II diabetes mellitus.

At a VA Agent Orange examination in February 2006, the Veteran did not complain of any neurological symptoms in his left upper extremity.  Neurological testing revealed normal motor strength, deep tendon reflexes, and sensation throughout, and no neurological diagnoses were rendered.

At a VA brain and spinal cord examination in May 2006, the Veteran did not complain of any neurological symptoms in his left upper extremity.  He did report left shoulder pain, but the examiner classified this as an orthopedic issue and noted that the Veteran's left upper extremity appeared to be normal otherwise.  Sensory responses were noted to be normal in the left arm.

The Veteran underwent a VA diabetes mellitus examination in June 2006, which also included examination of his genitourinary system, heart, hypertension, and peripheral nerves.  On that occasion, he did not complain of any neurological symptoms in his left upper extremity.  Neurological testing revealed normal motor strength, peripheral pulses, and sensation throughout, and no neurological diagnoses were rendered.

At a VA neurological disorders examination in February 2010, the Veteran did not complain of any neurological symptoms in his left upper extremity, and neurological testing did not reveal any deficits in the left upper extremity.

At a fee-basis VA examination by QTC Medical Services in July 2011, the Veteran did not complain of any neurological symptoms in his left upper extremity.  Neurological testing revealed normal motor strength, peripheral pulses, reflexes, and sensation in the upper and lower extremities bilaterally, and the examiner noted that peripheral nerve involvement was not evident during the examination.  The examiner concluded that there was no pathology to render a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.

The evidence of record fails to document any current neurological disability of the left upper extremity, and the Veteran has not complained of any neurological symptoms in his left upper extremity at any VA examinations.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a neurological disability of the left upper extremity is not warranted.



ORDER

Service connection for hypertension is granted.

Service connection for residuals of cerebral artery stroke is granted.

Service connection for a neurological disability of the left upper extremity is denied.


REMAND

The Veteran contends that he currently has a neurological disability of the right upper extremity, left lower extremity, and right lower extremity, and that such were caused or are aggravated by his service-connected type II diabetes mellitus.

At a VA Agent Orange examination in February 2006, the Veteran complained of numbness and tingling in his right thumb, index, and middle fingers.  It was noted that he walked with a cane.  He also reported having right side weakness and paralysis from stroke.  Neurological testing revealed normal motor strength, deep tendon reflexes, and sensation throughout, and no neurological diagnoses were rendered.

At a VA brain and spinal cord examination in May 2006, the Veteran complained of diminished finger dexterity on the right, inconsistently displayed numbness in the feet, and weakness in the right leg.  Sensory responses were noted to be minimally inconsistent in the right upper extremity, and sensory changes were not displayed in the lower extremities except for subtle superficial loss.  The right upper extremity had 4/6 motor strength proximally and distally, the left lower extremity had intact motor strength proximally and distally, and the right lower extremity had 3/6 motor strength proximally and 4/6 motor strength distally.  It was noted that he used a cane and that he had a right-sided limp of prominent degree.  The Veteran was diagnosed with status post middle cerebral artery distribution infarction with right hemiparesis and language disturbance.

The Veteran underwent a VA diabetes mellitus examination in June 2006, which also included examination of his genitourinary system, heart, hypertension, and peripheral nerves.  On that occasion, he reported that the strength in his right hand was impaired since the stroke, and that he had noted muscle spasms in both feet and very minor pressure (such as a bed sheet) causing pain in the toes at night.  Neurological testing revealed normal motor strength, peripheral pulses, and sensation throughout, and no neurological diagnoses were rendered.

At a VA hypertension examination in February 2010, it was noted that the peripheral arterial circulation in both of the Veteran's feet was markedly decreased; the feet were cold, and both tibialis posterior and dorsalis pedis were barely palpable.  No neurological diagnoses were rendered.

At a VA neurological disorders examination in February 2010, the Veteran reported that over the years since his stroke in 1996, he has had residuals on the right side, including weakness of the right grip, unsteady gait, and tendency to fall on the right side.  Neurological testing revealed weakness of his right grip, motor strength deficits in his right lower extremity, and sensory and reflex deficits in both lower extremities.  The Veteran was diagnosed with residuals of his left middle cerebral artery stroke including the tendency to fall on the right side.

At a fee-basis VA examination by QTC Medical Services in July 2011, the Veteran complained of tingling in the right arm and upper right thigh, numbness in the right arm, weakness on the right side, and paralysis on the right side.  Neurological testing revealed normal motor strength, peripheral pulses, reflexes, and sensation in the upper and lower extremities bilaterally, and the examiner noted that peripheral nerve involvement was not evident during the examination.  The examiner concluded that there was no pathology to render a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.

It is unclear from the evidence of record whether the Veteran has suffered from a distinct neurological disability of the right upper extremity, left lower extremity, and/or right lower extremity during the period of the current claim.  The lack of pathology to render a diagnosis of peripheral neuropathy at his July 2011 QTC examination does not rule out the possible existence of other neurological disabilities.

Therefore, the Veteran should be scheduled for a new VA neurological disorders examination.  The examiner should describe the extent of any current neuropathy or other neurological manifestations in the right upper extremity, left lower extremity, and right lower extremity; assess and explain the findings of the neurological testing documented in the record (as outlined above); and provide an opinion as to whether any such neurological manifestations are caused or aggravated by any of the Veteran's service-connected disabilities (diabetes mellitus, hypertension, and residuals of cerebral artery stroke).

In addition, the Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice should also advise the Veteran about what is needed to substantiate his claims for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This VCAA notice should also advise the Veteran about what is needed to substantiate his claims for service connection on a secondary basis.

2.  Schedule the Veteran for a VA neurological disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to describe the extent of any neuropathy or other neurological manifestations in the right upper extremity, left lower extremity, and right lower extremity.  The examiner should also assess and explain the findings of the neurological testing documented in the record.  The examiner should then opine as to whether it is at least as likely as not that any such neurological manifestations are caused or aggravated by any of the Veteran's service-connected disabilities (diabetes mellitus, hypertension, and residuals of cerebral artery stroke).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


